Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 5/4/2022.  Claims 1, 8-9, 13-14 are cancelled; claims 2-7 are amended; claims 11-12 and 15 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 2-7, 10-12 and 15-16 are currently pending in the application.


Statement of Reasons for Allowance

Applicant’s filing of a terminal disclaimer to overcome the obviousness-type double patenting rejection, of claims 1-10 and 16, over claims in U.S. Patents 10/738,208 and 10/883,008 is acknowledged.

Present claims are allowed over the closest prior art for the following reasons –
Claims 2-7, 10 and 16 are allowed. Claims 11-12 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (polymer particle) and (II, III) (inkjet composition and ink cartridge comprising the polymer particle), as set forth in the Office action mailed on 8/31/2021, is hereby withdrawn and claims 11-12 and 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noted that present claims are directed to polymer particle comprising either
a first heteropolymer composition including butyl acrylate and methyl methacrylate as two aliphatic (meth)acrylate ester monomers, and further including methacrylic acid;
a second heteropolymer composition having a higher glass transition temperature (Tg) than a Tg of the first heteropolymer composition, the second heteropolymer composition including cyclohexyl methacrylate and cyclohexyl acrylate as cycloaliphatic monomers, 2-phenoxyethyl methacrylate as an aromatic monomer, and methacrylic acid as an additional monomer;
wherein the Tg of the first heteropolymer composition ranges from about -8°C to about -9°C;
the Tg of the second heteropolymer composition ranges from about 85°C to about 88°C; and
the polymer particle includes about 35 wt% of the first heteropolymer composition and about 65 wt% of the second heteropolymer composition; or
a first heteropolymer composition consisting of two or more aliphatic (meth)acrylate ester monomers or two or more aliphatic (meth)acrylamide monomers, a first polymerizable surfactant, and methacrylic acid; and
a second heteropolymer composition having a higher glass transition temperature (Tg) than a Tg of the first heteropolymer composition, the second heteropolymer composition consisting of a cycloaliphatic monomer, an aromatic monomer, a second polymerizable surfactant, and an additional monomer selected from the group consisting of an unsaturated acid functional acrylate derivative, butyl acrylate, butyl methacrylate, and methyl methacrylate, the cycloaliphatic monomer being selected from the group consisting of a cycloaliphatic (meth)acrylate monomer and a cycloaliphatic (meth)acrylamide monomer and the aromatic monomer being selected from the group consisting of an aromatic (meth)acrylate monomer and an aromatic (meth)acrylamide monomer; 
and inkjet ink composition and ink cartridge comprising the polymer particle.

The closest prior art of record taken individually or in combination do not teach polymer particle comprising (a) a first heteropolymer composition including butyl acrylate and methyl methacrylate as two aliphatic (meth)acrylate ester monomers, and further including methacrylic acid; (b) second heteropolymer composition having a higher glass transition temperature (Tg) than a Tg of the first heteropolymer composition, the second heteropolymer composition including cyclohexyl methacrylate and cyclohexyl acrylate as cycloaliphatic monomers, 2-phenoxyethyl methacrylate as an aromatic monomer, and methacrylic acid as an additional monomer;
wherein the Tg of the first heteropolymer composition ranges from about -8°C to about -9°C OR 
polymer particle comprising a first heteropolymer composition consisting of two or more aliphatic (meth)acrylate ester monomers or two or more aliphatic (meth)acrylamide monomers, a first polymerizable surfactant, and methacrylic acid; and
a second heteropolymer composition having a higher glass transition temperature (Tg) than a Tg of the first heteropolymer composition, the second heteropolymer composition consisting of a cycloaliphatic monomer, an aromatic monomer, a second polymerizable surfactant, and an additional monomer selected from the group consisting of an unsaturated acid functional acrylate derivative, butyl acrylate, butyl methacrylate, and methyl methacrylate, the cycloaliphatic monomer being selected from the group consisting of a cycloaliphatic (meth)acrylate monomer and a cycloaliphatic (meth)acrylamide monomer and the aromatic monomer being selected from the group consisting of an aromatic (meth)acrylate monomer and an aromatic (meth)acrylamide monomer
Furthermore, claims 11-12 and 15 directed to non-elected invention (i.e. inkjet ink composition and ink cartridge comprising the polymer particle) contain all the limitations of an allowed product claims (i.e. polymer particle) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764